Citation Nr: 1315918	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  09-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) (e.g., light sensitivity, headaches, and dizziness, etc.), also including as secondary to posttraumatic stress disorder (PTSD) that was previously evaluated as an adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to November 2007.

The appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran since has indicated he wanted to expand his claim to include entitlement to service connection for his TBI on a secondary basis as well.  (See May 2013 Appellant's Brief).  So the claim now encompasses this additionally alleged possibility.

The claim requires further development before being decided on appeal, however, including because of an outstanding hearing request, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In his September 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the local RO before a Member (Veterans Law Judge (VLJ)) of the Board.  The Veteran listed his then current address as "1980 Seger Dr. Lot 59, Rapid City, SD 57701."  But in a more recent March 2010 Report of General Information (on VA Form 21-0820), his address was listed instead as "123 E Nolin, Rapid City, SD 57701."  And even more recently in June 2012 he indicated that his address was "9600 Veterans Drive Building 7, Tacoma, Washington 98493."  In January 2013, his address was listed as "13300 Stone Ave N. #344, Seattle, Washington 98133." 

In January 2011, so in the interim, a letter was sent to the address he initially had provided ("1980 Segar Dr. Lot 59 Rapid City, SD 57701") indicating a videoconferencing hearing before a VLJ of the Board had been scheduled for April 2011.  He failed to report for that hearing, however, so was marked a "no show."

He did not provide any reason or good-cause explanation for his absence but, to date, has not withdraw his hearing request.  And because there is the possibility he did not receive notice of that hearing, since having moved to another address and perhaps even to other addresses after that, he should be given another opportunity to appear for his hearing.

Accordingly, the claim is REMANDED for the following action:

1.  Contact the Veteran and confirm his current mailing address.

2.  Then, assuming he still wants one, reschedule his videoconference hearing before the Board and provide him notice of the hearing date, time, and location, etc., at his current address.  If he again fails to report for the hearing and does not provide any reason or good-cause explanation for his absence, then again document this in his claims file.

3.  Once he has had opportunity for this hearing, return the file to the Board.


He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


